Citation Nr: 1628991	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  13-09 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for urinary incontinence, to include as secondary to service-connected lumbar spine disability.

2.  Entitlement to service connection for fecal incontinence, to include as secondary to service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from October 1978 to June 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In November 2013, the Veteran testified at a Board hearing.  A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the judge who conducted that hearing has since retired from the Board.  In May 2016, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  He was further informed that if no response was received that it would be assumed that he did not want another hearing and that a decision on his claim would be made.  No response was received from the Veteran. 

In February 2015, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999). 


FINDINGS OF FACT

1.  A diagnosis of chronic urinary incontinence is not shown; and the weight of the evidence fails to establish that the Veteran's urinary incontinence symptoms are due to or aggravated by his service-connected lumbar spine disability.

2.  A diagnosis of chronic fecal incontinence is not shown; and the weight of the evidence fails to establish that the Veteran's fecal incontinence symptoms are due to or aggravated by his service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for urinary incontinence are not met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

2.  The criteria for service connection for fecal incontinence are not met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified before the Board in November 2013.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

In his February 2012 claims, the Veteran asserted that he had chronic urinary and fecal incontinence disorders that were the result of his service connected lumbar spine disability.

STRs do not show any complaints, symptoms, treatment, diagnosis, or surgery for urinary or fecal incontinence.

Likewise, after his separation from his two decades of honorable military service, the medical records do not show any complaints, treatment, or diagnosis for urinary or fecal incontinence until a May 2011 VA examination for his lumbar spine disability.  At the examination, the Veteran reported having urinary and fecal incontinence.  

The Veteran's treatment records do not contain diagnoses of chronic urinary or fecal incontinence.  In fact, the Veteran had intact sphincter function in March 1999.  Later in July 2009, he had normal bladder and bowel function.   In February 2012, April 2012, November 2013, February 2014, and December 2014, he reported having some urinary and/or fecal incontinence symptoms, although his treatment records do not show any diagnoses of chronic urinary incontinence or chronic fecal incontinence.

In March 2012, the Veteran was afforded a VA examination.  He reported an onset of urinary incontinence about two years previously and an onset of fecal incontinence about a year previously.  After interviewing the Veteran, reviewing the claims file, and conducting an examination, the examiner opined that the Veteran's urinary and fecal incontinence were less likely as not due to his lumbar spine disability.  The examiner noted that although the Veteran reported symptoms of urinary and fecal incontinence, there was no medical evidence showing urinary or fecal incontinence.  The examiner reported that physical examination did not reveal findings consistent with urinary or fecal incontinence.  The examiner also opined that the Veteran's urinary and fecal incontinence were not caused by or aggravated by his lumbar spine disability.  The examiner reported that the Veteran's lumbar spine disability was at the L4-5 level, which does not control bladder or bowel functions.

In June 2015, the Veteran was afforded another VA examination.  After interviewing the Veteran, reviewing the claims file, and conducting an examination, the examiner reported that both urinary and fecal incontinence were symptoms, not diagnoses, and that these symptoms were subjective.  The examiner noted that there was no objective evidence that confirmed these symptoms.  The examiner noted that the Veteran had not undergone formal urological or proctology examinations to determine the etiology of his urinary or rectal symptoms.  However, the examiner opined that the Veteran's urinary and fecal incontinence were less likely as not caused by his service-connected lumbar spine disability as there was no competent objective evidence of the current existence of urinary or fecal incontinence.  He noted that a rectal examination was normal, as it had been in 2012, which he noted was inconsistent with fecal incontinence.  Likewise, his urinary symptoms were suggestive of a prostate or lower urinary tract condition.  The examiner referred to competent medical literature to support his opinion.  Regarding the "Symptoms of Spinal Misalignment Questionnaire" submitted by the Veteran, the examiner noted that this was used by chiropractors for vertebral adjustment to alleviate certain conditions that could be influenced at certain levels of the spinal cord.  The examiner reported that this was not pertinent since the question was whether the Veteran's current symptoms were the result of his lumbar spine disability, not a misalignment issue.  Regarding aggravation, the examiner reported that there was no competent evidence showing the etiology for either urinary or fecal incontinence and that a subjective history was all that was present.  The examiner noted once again that the Veteran had not undergone a formal medical evaluation for the specific urinary and fecal complaints he had termed incontinence.  The examiner noted that the Veteran had other medical conditions, such as diabetes and prostate/lower urinary tract symptoms.  The examiner concluded that without formal medical evaluations of the Veteran's symptoms, no aggravation could be established.

The record contains no evidence of any urinary or fecal incontinence in service or after his separation from service until decades later.  There is also no competent medical opinion of record which even suggests that the Veteran's current urinary or fecal incontinence symptoms even might be related to his service.  As such, service connection on a direct basis is not warranted.

After weighing all the evidence, the Board finds great probative value in the March 2012 and June 2015 VA examiners' opinions.  These negative opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  As such, service connection on a secondary basis is not warranted.

Consideration has been given to the Veteran's personal assertion that his urinary and fecal incontinence are the result of his service-connected lumbar spine disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of urinary and fecal incontinence, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The etiology of symptoms such as urinary and fecal incontinence is not the types of question that is readily amenable to mere lay diagnosis, as the evidence shows that physical examinations, which may include urology and proctology examinations, are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of urinary and fecal incontinence, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to whether a lumbar spine disability causes or aggravates urinary or fecal incontinence.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating orthopedic or neurologic disorders such as a lumbar spine disability, evaluating urological disorders such as chronic urinary incontinence, or evaluating bowel disorder such as fecal incontinence.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the Veteran's assertions do not constitute competent medical evidence.

As such, the criteria for service connection for urinary and fecal incontinence have not been met, and the Veteran's claims are denied.


ORDER

Service connection for urinary incontinence is denied.

Service connection for fecal incontinence is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


